DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive. 
Regarding amended claim 1, applicant argued that prior arts fail to teach amended feature that clarify signal models.  Applicant further argued that Brown does not convert grayscale values into quantitative estimates of physiological parameters as recited in the current claim, but instead is calculating statistics of unitless signal intensity values and using that information to form a colorized image by assigning red, green, and blue channel values. 
However, examiner respectfully disagrees.  Despite of applicant’s argument on Brown, argued claim does not present any specifics process and result to distinct claimed conversion of grayscale values into quantitative estimates of physiological parameters from Brown.  To one of ordinary skill in the art, argued claim too is showing statistics of unitless signal intensity values and using that information to form/map an image.  After all, colorized image of Brown is considered as a quantitative presentation.  Second off, the amended limitations are definitions of different types of MRIs.  Brown already teach “Spin-echo images where obtained using the following pulse sequences: T1-weighted images had repetition time and echo time (TR/TE) values of 600/15 and 600/20; T2-weighted images have TR/TE values of 2000/60, 2500/80, 2500/90, 2600/90 and 2700/70; and proton-density-weighted images had TR/TE values of 2000/30, 2500/20, 2500/28, 2600/22 and 2700/28…” (column 9 line 67 to column 10 line 16), which means claimed echo time/repetition time are parts of function of T1-weighted and T2-weighted image signal models.  Inherently, converting the qualitative grayscale values into the quantitative physiological parameter values would have to utilize said T1-weighted and T2-weighted image signal models.  So, other than defining specific MRI signals in application, said amended limitations do not add much patentable weight, at least there is no patentable weight on how “at least one of an echo time (TE), a repetition time (TR), inversion time (TI), or a diffusion weighting b-value of the at least two different pulse sequences” is applied in intended qualitative to quantitative conversion.
Third off, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Claimed “apparent diffusion coefficient, longitudinal relaxation time” and “transverse relaxation time” are claimed optional physiological parameters.  To show obvious application with different MRI signals, Brown2 teach one of said optional physiological parameters that isn’t disclosed by Brown.  Argument and amendment applicant made are all optional limitation(s), which lacks persuasion.  
Fourth off, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., It is an advantage… allowing for "direct comparison of T1, T2, and ADC across subjects”…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus, rejection is proper and maintained.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5332968) in view of Brown (US7145336, hereafter as Brown2).
To claim 1, Brown teach a method for producing quantitative maps that indicate quantitative values of physiological parameters from magnetic resonance images (Figs. 1-2), the steps of the method comprising:
	providing to a computer system, a plurality of magnetic resonance images depicting a subject, the plurality of magnetic resonance images having different physical contrasts, associated with at least two different pulse sequences used to acquire the plurality of magnetic resonance images (column 6 lines 6-26, T1, T2, spin-echo, gradient-echo);
	producing quantitative physiological parameter maps that depict quantitative values of physiological parameters in the subject by converting qualitative grayscale values in the plurality of magnetic resonance images with the computer system into the quantitative physiological parameter values (Figs. 3-4, column 6 line 55 to column 9 line 66), wherein converting the qualitative grayscale values into the quantitative physiological parameter values (different composite hue, saturation, and intensity values) comprises calibrating the magnetic resonance images utilizing signal models that model physics of the at least two different pulse sequence used to acquire the magnetic resonance images (column 7 line 20 to column 8 line 52, different color coefficiency tables/signal models are utilized to correspond to model physics of different MRI types), wherein the signal models are based on signal equations that are a function of at least one of an echo time (TE), a repetition time (TR), inversion time (TI), or a diffusion weighting b-value of the at least two different pulse sequences (column 9 line 67 to column 10 line 16); and
	wherein the quantitative physiological parameter values comprise quantitative estimates of physiological parameters selected from the group consisting essentially of longitudinal relaxation time, and transverse relaxation time (Fig. 6, longitudinal T1, transverse T2).
But, Brown do not expressly disclose apparent diffusion coefficient.
	Brown2 teach a method for quantifying biophysical parameters from different types of MRI images (abstract, Fig. 1), wherein said different types of MRI images in brain imaging application comprise  T1, T2, SPGR, FLAIR, STIR, Diffusion weighted, and Post-Gadolinium T1 weighted (column 8 lines 43-48, apparent diffusion coefficient, longitudinal relaxation time, and transverse relaxation time are consisted in MRI image selections).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Brown2 into the method of Brown, in order to apply selected MRI images by design preference.


To claim 2, Brown and Brown2 teach claim 1.
Brown teach wherein step (b) includes computing average grayscale values in the magnetic resonance images (Fig. 3, column 7 lines 20-46) and calibrating the average grayscale values based on signal models associated with how the respective magnetic resonance images were acquired (column 7 line 30 to column 9 line 56).

To claim 14, Brown and Brown2 teach claim 1.
Brown teach wherein step (b) includes selecting at least one region-of-interest in the magnetic resonance images (column 7 lines 20-25, operator selected region) and calibrating the magnetic resonance images based on image intensity values in the at least one region-of-interest (column 7 lines 30-61, column 7 line 62 to column 9 line 56).

To claim 16, Brown and Brown2 teach claim 1.
Brown and Brown2 teach wherein the plurality of magnetic resonance images having different physical contrasts include T1- weighted images, T2-weighted images, and diffusion-weighted images (Brown2, column 8 lines 43-48).



Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5332968) in view of Brown (US7145336, hereafter as Brown2) and Schmidt et al. (US2008/0292194).
To claim 3, Brown and Brown2 teach claim 2.
Brown and Brown2 teach plotting histogram of averaged pixel signal intensities for selected regions of interest in each image, but Brown and Brown2 do not expressly disclose wherein calibrating the average grayscale values includes using a recursion analysis based on the signal models associated with how the respective magnetic resonance images were acquired. 
	Schmidt teach calibrating the average grayscale values includes using a recursion analysis based on the signal models associated with how the respective magnetic resonance images were acquired (paragraphs 0042, 0191, 0225, 0233), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Brown and Brown2, in order to improve analysis.

To claim 4, Brown, Brown2 and Schmidt teach claim 3.Schmidt teach wherein calibrating the magnetic resonance images includes determining coefficients from the recursion analysis and applying the coefficients to the magnetic resonance images to convert grayscale values therein to quantitative physiological parameter values (paragraphs 0172, 0219, 0234). 

To claim 5, Brown, Brown2 and Schmidt teach claim 3.
Schmidt teach wherein the recursion analysis includes fitting the average grayscale values to linear approximations of the signal models (paragraph 0238). 




Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5332968) in view of Brown (US7145336, hereafter as Brown2) and Bild et al. (US2015/0299797).
To claim 6, Brown and Brown2 teach claim 1.
Brown and Brown2 teach classifying the composite images based on their pixel signatures, based on their characteristics, tissues can be classified into categories such as serous fluid, mucinous fluid, hemorrhage of various ages and stages as well as gray matter, white matter and other tissues of the body, but Brown and Brown2 do not expressly disclose further comprising: (c) determining with the computer system, a likelihood of a particular gene expression in a tissue in the subject based on the quantitative physiological parameter maps and a trained model that relates genetic information to quantitative physiological parameters; and (d) producing with the computer system, a genomic profile map that indicates a level of genetic expression for the particular gene using the determined likelihood of the particular gene expression in the tissue. 
	Bild teach using MRIs and computer system (abstract, Figs. 2-3, 11-12) to determining with the computer system, a likelihood of a particular gene expression in a tissue in the subject based on the quantitative physiological parameter maps and a trained model that relates genetic information to quantitative physiological parameters (paragraphs 0045, 0225, 0228); and producing with the computer system, a genomic profile map that indicates a level of genetic expression for the particular gene using the determined likelihood of the particular gene expression in the tissue (paragraphs 0110-01118), which would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate into the method of Brown and Brown2, in order to further analyze likelihood of particular tissue development.

To claim 7, Brown, Brown2 and Bild teach claim 6.
Bild teach wherein step (c) includes calculating statistics of the quantitative physiological parameter maps produced in step (b) (paragraphs 0078-0086) and determining the likelihood of the particular gene expression in the tissue in the subject based on the calculated statistics (paragraphs 0116-0118). 

To claim 8, Brown, Brown2 and Bild teach claim 7.
Bild teach wherein the calculated statistics are compared with statistics based on genetic information provided to the computer system (paragraphs 0164-0165, 0172, 0225, 0238). 

To claim 9, Brown, Brown2 and Bild teach claim 8.
Bild teach wherein comparing the calculated statistics with the statistics based on the provided genetic information includes using a machine learning algorithm (paragraph 0217). 

To claim 10, Brown, Brown2 and Bild teach claim 6.
Bild teach wherein step (d) includes using a statistical test of diagnostic accuracy to relate the likelihood of a particular gene expression in a tissue in the subject to values in the genomic profile map (paragraphs 0211, 0225). 

To claim 11, Brown, Brown2 and Bild teach claim 10.
Bild teach wherein the statistical test of diagnostic accuracy includes at least one of receiver operator characteristics (ROC) analysis (paragraph 0195), a student's T-test(paragraph 0254), or a chi-squared test. 

To claim 12, Brown, Brown2 and Bild each claim 10.
Bild teach wherein relating the likelihood of a particular gene expression in a tissue in the subject to values in the genomic profile map includes calculating local variations in the quantitative physiological parameter maps from locations having statistically significant likelihood of a particular gene expression in a tissue in the subject, and converting the local variations in the quantitative physiological parameter maps to genomic profile map values based on an ROC curve (paragraphs 0050, 0193, 0212-0214).



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5332968) in view of Brown (US7145336, hereafter as Brown2), Bild et al. (US2015/0299797) and Debad et al. (US2006/0205012).
To claim 13, Brown, Brown2 and Bild teach claim 12.
But, Brown, Brown2 and Bild do not expressly disclose wherein converting the local variations in the quantitative physiological parameter maps to genomic profile map values includes extracting a true positive fraction from the ROC curve as a function of the local variations in the quantitative physiological parameter maps. 
	Debad teach using MRI for diagnostic test, wherein converting the local variations in the quantitative physiological parameter maps to genomic profile map values includes extracting a true positive fraction from the ROC curve as a function of the local variations in the quantitative physiological parameter maps (paragraphs 0004, 0076, 0090), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Brown, Brown2 and Bild, in order to further diagnostic analysis by design preference.



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5332968) in view of Brown (US7145336, hereafter as Brown2) and Ross (US2013/0129168).
To claim 15, Brown and Brown2 teach claim 1.
Brown2 teach automatic tissue segmentation, such that segmenting the magnetic resonance images into at least one different tissue type and calibrating the magnetic resonance images based on image intensity values in the segmented at least one different tissue type (column 2 line 33 to column 6 line 26, column 6 line 58 to column 8 line 38).
	Ross further teach wherein step (b) includes segmenting the magnetic resonance images into at least one different tissue type (paragraph 0031, FLAIR images included white matter tracks, at least one different issue type) and calibrating the magnetic resonance images based on image intensity values in the segmented at least one different tissue type (the FLAIR images were normalized/calibrated to the mean signal intensity of the white matter tracks, rFLAIR), which would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate into the method of Brown and Brown2, in order to further segmentation by tissue type implementation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        July 12, 2022